958 F.2d 369
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Danny Lee PUCKETT, Defendant-Appellant.
No. 91-5598.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 13, 1992.

Appeal from the United States District Court for the Eastern District of North Carolina, at Wilmington.   James C. Fox, Chief District Judge.  (CR-90-35-7)
Edwin M. Sigel, Dallas, Tex., for appellant.
Margaret Person Currin, United States Attorney, Eric Evenson, Assistant United States Attorney, Raleigh, N.C., for appellee.
E.D.N.C.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Danny Lee Puckett appeals from his conviction for conspiracy to distribute cocaine, 21 U.S.C. § 846 (1988).   He contends that his conviction should be reversed because he received ineffective assistance of counsel.   This challenge is more properly raised in a proceeding pursuant to 28 U.S.C. § 2255 (1988), where the district court can develop the factual record necessary to evaluate the merits of Puckett's claim.   United States v. DeFusco, 949 F.2d 114, 120-21 (4th Cir.1991).   If Puckett wishes to pursue his claim, he may file a § 2255 motion in his court of conviction.   We will not address the issue here.


2
Because ineffective assistance of counsel is the sole basis for Puckett's appeal, we affirm.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.